Citation Nr: 0903090	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for residuals 
of a right crushed index finger, prior to November 7, 2006. 

2. Entitlement to an initial increased rating for residuals 
of a right crushed index finger, currently 10 percent 
disabling, since November 7, 2006. 

3. Entitlement to an initial compensable rating for residuals 
of status post right inguinal hernia surgery, prior to 
November 7, 2006. 

4. Entitlement to an initial increased rating for residuals 
of status post right inguinal hernia surgery, currently 
evaluated as 10 percent disabling, since November 7, 2006. 

5. Entitlement to an initial increased rating for 
degenerative joint disease (DJD) of the lumbar spine, 
currently evaluated as 20 percent disabling. 





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired in June 2004 after more than 20 years of 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
DJD of the lumbar spine, and awarded a 20 percent rating, 
effective July 1, 2004; and granted residuals of a crushed 
right index finger and residuals of a status post right 
inguinal hernia surgery, both rated as noncompensable, 
effective July 1, 2004. The veteran disagreed with the 
ratings awarded and the current appeal ensued. 

The RO subsequently increased the veteran's disability rating 
from noncompensable to 10 percent for both his residuals of a 
crushed right index finger and residuals of a status post 
right inguinal hernia surgery, respectively, effective 
November 7 2006. The veteran did not withdraw his rating 
claim after the RO issued the compensable ratings and 
therefore, the issues are still in appellate status. AB v. 
Brown, 6 Vet.App. 35 (1993). 





FINDINGS OF FACT

1. Prior to November 7, 2006, residuals of a crushed right 
index finger were not productive of an area exceeding 144 
square inches or more, was not painful on examination, and 
did not affect limitation of the finger. 

2. Since November 7, 2006, residuals of a crushed right index 
finger were productive of tenderness of the finger; no 
limitation of the function of the finger was shown. 

3. Prior to November 7, 2006, residuals of status post right 
inguinal hernia surgery was not productive of a painful 
hernia scar or a recurrent readily reducible hernia, well 
supported by a truss or a belt. 

4. Since November 7, 2006, residuals of status post right 
inguinal hernia surgery was productive of a painful scar; a 
small recurrent hernia not well supported by a truss or belt 
was not shown. 

5. Throughout the appellate period, the veteran's DJD of the 
lumbar spine is productive of forward flexion greater than 30 
degrees but no more than 60 degrees; forward flexion of the 
thoracolumbar spine 30 degrees or less, favorable ankylosis 
of the entire thoracolumbar spine, or incapacitating episodes 
with a total duration of 4 weeks but less than 6 weeks during 
the past 12 months are not shown. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of a 
crushed right index finger prior to November 7, 2006, have 
not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5229, 7802, 7804, 7805 (2006). 

2. The criteria for a rating in excess of 10 percent for 
residuals of a crushed right index finger prior to 
November 6, 2007, have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 7802, 7804, 
7805 (2008). 

3. The criteria for a compensable rating for status post 
right inguinal hernia surgery, prior to November 7, 2006, 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7338-7804 (2006). 

4. The criteria for a rating in excess of 10 percent for 
status post right inguinal hernia surgery, prior to 
November 7, 2006, have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Codes 7338-7804 (2008). 

5. The criteria for a rating in excess of 20 percent for DJD 
of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
5241 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

The required VCAA notification was provided in a letter 
issued in August 2004, prior to the November 2004 
adjudication. In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. The veteran received such notification 
in March 2006. 

Regarding the appeal of an initial rating following the grant 
of service connection for residuals of a crushed right index 
finger, status post right inguinal hernia surgery, and DJD of 
the lumbar spine, service connection for these disabilities 
have been established, and an initial rating has been 
assigned; therefore, the claims have been substantiated. As 
such, 38 U.S.C.A. § 5103(a) notice is no longer required as 
to this matter, because the purpose for which such notice was 
intended has been fulfilled. Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Also, it is of note that, after being awarded an initial 
disability rating for the aforementioned disabilities, the 
veteran filed a Notice of Disagreement contesting the initial 
rating determinations. The RO furnished the veteran a 
Statement of the Case addressing such ratings, including 
notice of the criteria for a higher rating for the 
disabilities, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105. 
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. 

The veteran was offered a Board hearing and declined. The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for residuals of a crushed right index 
finger, residuals of status post right inguinal hernia 
surgery, and DJD of the lumbar spine was granted by rating 
decision of November 2004, and a noncompensable rating was 
granted for residuals of a crushed right index finger, and 
residuals of status post right inguinal hernia surgery, 
effective July 2004. Service connection for DJD of the lumbar 
spine was also granted in November 2004, and awarded a 20 
percent rating effective July 2004. By rating decision of 
April 2007, the veteran's right index finger disability and 
right inguinal hernia surgery disability were increased to 10 
percent, effective November 2006, respectively. The veteran 
disagreed with the initial ratings. 


Residuals of a crushed right index finger

The veteran claims that residuals of a crushed right index 
finger are more severe than the evaluation reflects. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a right crushed index 
finger prior to November 7, 2006, and against the claim for 
more than a 10 percent rating since November 7, 2006, and the 
appeal will be denied.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Under the DC 7801, scars, other than of the head, face or 
neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.). A 20 percent rating 
is warranted when the area or areas exceeds 12 square inches 
(77 sq. cm.). A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.); while a 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.). Note (1): scars in widely separated areas, as 
on two or more extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part. 

Under DC 7802, a 10 percent rating is warranted for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion, with an area or areas of 144 
square inches (929 square centimeters) or greater. This is 
the maximum rating for this code. Note (1): scars in widely 
separated areas, as on two or more extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage. 

Under DC 7803, a 10 percent rating is warranted for unstable 
superficial scars. This is the maximum rating for this code. 
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage. 

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination. Ten 
percent is the maximum rating for this code. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10 percent 
evaluation will be assigned to a scar on the tip of the 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation. 

Under DC 7805, scars may also be rated based on limitation of 
function of affected part.

The veteran underwent a VA contract examination in 
September 2004. He had an injury to his right index finger 
and complained of numbness in the finger tip that affected 
his writing. He related that he had no treatment for the 
finger. Physical examination of the right index finger showed 
a scar of 1 cm. The scar was level with no tenderness, no 
disfigurement, or ulceration. There was no keloid formation,  
hypopigmentation, or hyperpigmentation. There was also no 
limitation of motion due to the scar. His was able to tie his 
shoelaces and fasten buttons without difficulty. Hand 
strength was normal. Right hand x-ray was normal. The 
diagnosis was residuals of a crushed right index finger. The 
only objective evidence reported was that of a scar. 

The veteran underwent additional VA contract examination in 
November 2006. The veteran revealed that he was suffering 
from pain located at the right index finger for 4 years 
duration. He stated that the pain occurred intermittently and 
as often as 3 to 4 times per day. He stated that the pain did 
not travel, was sharp in nature, was 7/10, and was elicited 
by physical activity. The pain was said to be relieved by 
rest. At the time of the pain, he stated that he could 
function without using the affected area. Examination 
revealed that the veteran was able to tie his shoelaces, 
fasten buttons, and pick up pieces of paper and tear it 
without difficulty. All tips of fingers on the right hand 
were able to approximate the proximal transverse crease of 
the palm. The thumb attempting to oppose the fingers between 
the tip of the thumb and the index finger was 0 cm. There was 
normal right hand strength. There was no ankylosis of the 
right index finger shown. Range of motion of the proximal 
interphalangeal joint (PIP) was 110 degrees ( normal 0-110 
degrees); metacarpalphalangeal joint (MP) was 90 degrees 
(normal 0-90 degrees); and distal interphalangeal joint (DIP) 
was 70 degrees (normal 0-70 degrees). After repetitive use of 
the right index finger, it was additionally limited by pain. 
The joint function was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use. Pain was the major functional impact. The 
additional limitation was zero degrees. The pertinent 
diagnosis was residual, mild paresthesia of the right index 
finger tip with strain. 

Prior to November 7, 2006, the veteran's residuals of a 
crushed right index finger does not warrant a compensable 
rating. The veteran's scar of the right finger is not 
described as deep, did not exhibit limitation of motion, and 
did not cover an area exceeding 6 square inches, therefore, a 
compensable rating is not warranted under DC 7801. The 
superficial scar did not measure an area of 144 square inches 
and therefore does not warrant a compensable rating under DC 
7802. It was not unstable, and thus, did not warrant a 
compensable rating under DC 7803. It was not described as 
painful on examination and did not warrant a compensable 
rating under DC 7804. Finally, the right index finger scar 
did not limit the function of the right finger and thus, did 
not warrant a compensable rating under DC 7805. Based on the 
foregoing, the veteran's residuals of a scar of the right 
index finger does not warrant a compensable rating prior to 
November 7, 2006, under any of the possible diagnostic codes. 

Since November 7, 2006, the veteran has been awarded a 
10 percent rating for pain for his scar of the right crushed 
index finger. There is only one diagnostic code that the 
veteran could warrant more than a 10 percent rating. 
Unfortunately, the area of the crushed right finger does not 
exceed 12 square inches, necessary to warrant a 20 percent 
rating. All other diagnostic codes would provide a rating of 
no more than 10 percent, the rating the veteran has already 
established for pain. Therefore, the veteran's residuals of a 
right index finger scar is appropriately rated as 10 percent 
disabling for the period since November 7, 2006, and the 
appeal for a compensable rating prior to November 7, 2006, 
and a rating in excess of 10 percent since November 7, 2006, 
has not been met. 


Residuals of right inguinal hernia

The veteran claims that residuals of right inguinal hernia 
surgery are more severe than the evaluation reflects. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of right inguinal hernia 
surgery prior to November 7, 2006, and against the claim for 
more than a 10 percent rating since November 7, 2006, and the 
appeal will be denied.

Disability from an inguinal hernia is rated under Diagnostic 
Code 7338. 38 C.F.R. § 4.114, Diagnostic Code 7338. Under 
this Diagnostic Code, a small, reducible hernia, or a hernia 
without true hernia protrusion, is rated as noncompensable as 
is a hernia that is preoperative and remediable. A 10 percent 
schedular rating is appropriate for a recurrent post- 
operative hernia that is readily reducible and well supported 
by a truss or belt. A small, post-operative recurrent hernia 
or an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating. A large post- 
operative recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating.

The veteran underwent a VA contract examination in 
September 2004. The veteran complained that his hernia was 
occasionally painful and affected his walking and sleeping. 
Examination of the abdomen showed no inguinal hernia. There 
was a scar in the right inguinal region for which was 6 cm. 
The scar was level, not tender, and no disfigurement or 
ulceration was shown. There was no hypopigmentation or 
hyperpigmentation. The diagnosis was status post right 
inguinal hernia surgery. Subjectively there was pain and 
objectively, there was a scar. 

In November 2006, the veteran underwent an additional VA 
contract examination. The veteran complained of pain at the 
operative site due to pressure. There was no functional 
impairment resulting from the condition. Abdomen examination 
showed no evidence of inguinal, ventral, or femoral hernia. 
There was a level scar measuring 7 cm. x 0.5 cm. with 
tenderness. There was no disfigurement, ulceration, 
instability, inflammation, edema, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture. 

A September 2005 statement in support of the veteran's claim 
was received by Robert A. Cohen, MD. Dr. Cohen described the 
veteran's evaluation was for chronic right groin pain since 
his right inguinal hernia repair in December 2003 with mesh. 
He stated that the veteran complained of a dull aching pain, 
worse with activity and radiating to his testis. Dr. Cohen's 
examination revealed no evidence of a recurrent hernia. He 
was tender at his internal ring and along his symphysis 
pubis. His testis was normal. The veteran was advised that 
this was best treated symptomatically as reexploration of the 
groin was not advisable. 

At no time during the appellate period is there evidence of a 
recurrent hernia, necessary for a compensable rating. Prior 
to November 7, 2006, the veteran complained of pain, but not 
of the scar, but of the hernia. At the time of the 
examination in September 2004, there was no longer a hernia, 
and there were no complaints regarding the scar, therefore, a 
compensable rating was not warranted prior to 
November 7, 2006. 

Since November 7, 2006, the veteran complained specifically 
of pain and tenderness of the operative site, warranting a 
compensable rating for a painful scar, which is the maximum 
allowable rating under that diagnostic code. 

Since the veteran has already been rated the maximum for a 
painful scar since November 7, 2006, and there is no evidence 
of a recurrent hernia, the veteran's residuals of a right 
hernia surgery since November 7, 2006, does not warrant an 
increased rating. 


DJD of the lumbar spine

The veteran claims that DJD of the lumbar spine is more 
severe than the evaluation reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for an 
increased rating for DJD of the lumbar spine at anytime 
during the appellate period, and the appeal will be denied.

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  Note (1) provides that 
for the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The veteran underwent VA contract examination in September 
2004. He complained of pain in the lower back which was 
constant, localized, and ached. Severity of the pain was 
6/10, elicited by physical activity, and relieved sometimes 
by a TENS unit. Pain of the lumbar spine was said to limit 
the veteran's physical activity. He reported that he had 
spinal fusion of L3-L4 in September 2003 and that he had a 
back brace. He also related he was able to perform duties but 
had a problem with gardening due to back pain. Physical 
examination revealed tenderness of the thoracolumbar spine. 
Straight leg raising was negative on both sides. Range of 
motion was flexion of 0 to 40 degrees with pain at 30 
degrees; extension of 0 to 20 degrees with pain at the end; 
right and left lateral flexion was 0 to 25 degrees with pain 
at the end; and right and left rotation of 0 to 25 degrees. 
Range of motion was noted to be affected by pain but not much 
by fatigue, weakness, lack of endurance, or incoordination. 
There was no ankylosis or intervertebral disc syndrome. X-
rays of the lumbar spine showed minimal narrowing of L4-L5 
interspace and mild facet hypertrophy at L5 level. The 
diagnosis was DJD of the lumbar spine seen on x-ray and 
status post fusion of L3-L4. Subjective complaints of low 
back pain and objective findings of decreased range of motion 
were shown. 

The veteran underwent additional VA contract examination in 
November 2006. The veteran complained of symptoms of 
stiffness and weakness and inability to do any exercises due 
to pain. He stated that the pain was constant and did not 
travel. The pain level was described as 10/10, and was 
elicited by physical activity, sitting, and bending. It was 
relieved by medication of Hydrocodone and Oxaprozacin. At the 
time of pain, he was able to function with medication. 
Medication lessened the pain to 7/10 but with side effects of 
tiredness and inability to work for safety reasons. He stated 
that his condition did not cause incapacitation. The 
functional impairment was the inability to sit for prolonged 
periods and the inability to do any bending or lifting heavy 
objects. Physical examination revealed no complaints of 
radiating pain on movement. Muscle spasm was present with 
chronic lower back pain. Tenderness was noted and there was 
negative straight leg raising on the right and left. There 
was no ankylosis of the spine. Range of motion was flexion of 
0 to 40 degrees (normal was 0 to 90 degrees); extension of 0 
to 10 degrees (normal was 0 to 30 degrees); right and left 
lateral flexion of 30 degrees (normal was 0 to 30 degrees); 
and right and left rotation (normal 0 to 30 degrees). After 
repetitive use, the joint function was additionally limited 
by pain and lack of endurance. The joint function was not 
additionally limited by fatigue, weakness, or incoordination 
after repetitive use. Pain was the major functional impact. 
The additional limitation of motion was 5 degrees. Inspection 
of the spine revealed the position of the head was normal 
with symmetry in appearance. There was no symmetry of spinal 
motion due to pain with all motion. The curvatures of the 
spine were normal. There was no evidence of intervertebral 
disc syndrome with nerve root involvement. The pertinent 
diagnosis was s/p L4-5 discectomy with degenerative disc 
disease and scar. 

The veteran's lumbar spine disability does not warrant more 
than a 20 percent disability. At no time during the appellate 
period was the veteran's forward flexion of the thoracolumbar 
spine 30 degrees or less, nor did his lumbar spine exhibit 
favorable ankylosis, necessary for a 40 percent rating. 
Additionally, the veteran stated that he required medication 
to lessen pain from 10/10 to 7/10, and this made him feel 
tired all the time and prevented him from working due to 
safety reasons. However, he also stated that his condition 
did not cause incapacitation. It was noted that pain had the 
major functional impact and limited his motion an additional 
5 degrees. That was not sufficient to increase his initial 
rating to 40 percent, as an additional 5 degrees of 
limitation would only limit his flexion to 35 degrees. In 
order to warrant a 40 percent rating, his flexion needed to 
be limited to 30 degrees or less. There were also no 
neurological deficits shown. Based on the foregoing, an 
initial rating for DJD of the lumbar spine greater than 20 
percent is not warranted during any time in the appellate 
period.. 

Finally, the veteran has submitted no evidence showing that 
any of his claimed disabilities has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that his claimed disabilities have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. He has not been hospitalized for his hernia, right 
index finger, or lumbar disability, and has specifically been 
told that reexploration of his groin was not advisable. All 
of the claimed disabilities have been contemplated on a 
schedular basis. As such, the Board is not required to remand 
the claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In sum, the Board finds that an initial increased rating for 
residuals of a crushed right index finger, residuals of 
status post right inguinal hernia surgery, and DJD of the 
lumbar spine is not in order. 


ORDER

An initial compensable rating for residuals of a crushed 
right index finger, prior to November 7, 2006, is denied. 

An increased initial rating for residuals of a crushed right 
index finger, since November 7, 2006, is denied. 

An initial compensable rating for residuals of status post 
right inguinal hernia surgery prior to November 7, 2006, is 
denied. 

An increased initial rating for residuals of status post 
right inguinal hernia surgery since November 7, 2006, is 
denied. 

An increased initial rating for DJD of the lumbar spine is 
denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


